Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 24- 38, 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Touchberry (US 5,579110) in view of Carter (US 20070103542) in view of Siminoff (US 20180240325) in view of Kasmir (US 20150341603).
Regarding claim 1, Carter discloses, an audio/video (A/V) recording and communication device (A/V device) (Fig. 2), comprising: 
a camera (Paragraph 5-6, and Fig. 2, el. 22); a communication module; a processor operatively connected to the camera and the communication 
detect, at a first time, first motion within a motion detection range of the A/V device (Paragraph 102-103); 
record first video footage using the camera (Paragraph 105; initiating video recording)
 	determine that the first motion is within a motion alert range of the A/V device (Paragraph 105; a trigger threshold for initiating video recording and Paragraph 80, when a visitor approach within a range of a proximate distance to the sensor, camera start recording); and 
transmit, using the communication module, a video of the user to a client device and initiate a call (Fig. 4).
Carter teach Portable wireless remote monitoring system (abstract), wherein the sensor unit (Fig. 1) comprising motion detectors 18, a camera 16 and a microphone; detect, at a second time different from the first time, second motion within the motion detection range of the A/V device; record second video footage (Fig. 4 shows a diagram the sensors continuously checking for movement of the visitor and a new visitors, any time a second movement is detected or a new visitor approach, reads on a second time).
Carter discloses detect, at a second time different from the first time, second motion within the motion detection range of the A/V device; record second video footage (Fig. 4 shows a diagram wherein the sensors continuously checking for movement of the visitor and a new visitors, any time a second movement is detected or a new visitor approach, reads on a second time), Carter discloses (Paragraph 106; The motion sensor 220 has an adjustable level of sensitivity and a trigger threshold for initiating video recording and sensitivity and Paragraph 102: threshold of a motion sensor), so Carter in view of 
Carter discloses (Paragraph 106; the motion sensor 220 has an adjustable level of sensitivity and a trigger threshold for initiating video recording and sensitivity and 102: threshold of a motion sensor).
Carter does not explicitly teach first and second sensors, transmit alert to the client device.

Therefore, it would have been obvious to one with ordinary skill in the art to modify Carter with Touch berry to improve the system and allow covering different zones from different sensors.
Siminoff in the same art of endeavor discloses, upon detecting a motion, transmit a notification to a user device associated with a user (Paragraph 18, 134).
 Siminoff discloses “determine that the second motion is not within the motion alert range of the A/V device” the trigger threshold “trigger in carter is the proximity distance wherein the camera start recording and transmit to the remote user and in Siminoff transmit an alert “which is reads motion alert range of the A/V device as claimed”; and determine not to transmit a second motion alert to the client device “if the movement is less than the threshold trigger for initiating the receding and sending the alert, it is inherent it will not send any alert.

	Therefore, it would have been obvious to one with ordinary skill in the art to modify Carter with Siminoff to improve the system and allow alerting the user once the user approach which will increase the security and convenience. 
Carter in view of Siminoff does not teach, a first motion sensor configured to detect first motion within a first distance from the A/V device; a second motion sensor configured to detect second motion within a second distance from the A/V device that is less than the first 
Kasmir in the same art of endeavor discloses standby mode which detect the user within a specific distance and activate camera to record video and when detecting user within a second distance, initiate an alert (Paragraph 76, 83, 146, 167, 169, 170, 469, and 389; which is read on the new limitation).
Therefore, it would have been obvious to one with ordinary skill in the art to modify Carter with Siminoff with Kasmir to improve the system, increase convenience, prevent false alarm and allow more predictable results.

Regarding claim 24, Carter in view of Touchberry in view of Siminoff in view of Kasmir discloses, wherein the memory stores additional instructions that, when executed by the processor, further cause the A/V device to: detect third motion by the first motion sensor; based at least in part on detecting the third motion by the first motion sensor, generate additional video data; and refrain from generating an additional alert based at least in part on the second motion sensor not detecting fourth motion (Kasmir: Paragraph 146, 167, 169, 170, 469, and 389, each movement detected within the first zone will cause the camera start recording and when the movement detected within the second zone generate the alarm).
Regarding claim 25, Carter in view of Touchberry in view of Siminoff in view of Kasmir discloses,  wherein the memory stores additional instructions that, when executed by the processor, further cause the A/V device to: receive, using the communication component and from one or more devices, third data indicating that the A/V device 
Regarding claim 26, Carter in view of Touchberry in view of Siminoff in view of Kasmir discloses, wherein the memory stores additional instructions that, when executed by the processor, further cause the A/V device to: send, using the communication component and to one or more devices, the video data; and send, using the communication component and to the one or more devices, the alert (Carter: Fig. 4).

Regarding claim 28, Carter in view of Touchberry in view of Siminoff in view of Kasmir discloses, wherein the memory stores additional instructions that, when executed by the processor, further cause the A/V device to generate additional video data based at least in part on detecting the second motion by the second motion sensor (every time the sensor detects motion, the camera start recording the new video data).
Regarding claim 29, Carter in view of Touchberry in view of Siminoff in view of Kasmir discloses, the first motion sensor is oriented at a first angle such that the first motion sensor is configured to detect 
Regarding claim 30, Carter in view of Touchberry in view of Siminoff in view of Kasmir discloses, a third motion sensor, and wherein the memory stores additional instructions that, when executed by the processor, further cause the A/V device to store third data indicating that the A/V device is to cause the camera to generate the video data in response to the third motion sensor detecting third motion (Touchberry: claim 1).
Regarding claim 31, Carter in view of Touchberry in view of Siminoff in view of Kasmir discloses, detect third motion by the first motion sensor; based at least in part on detecting the third motion by the first motion sensor, generate additional video data; and refrain from generating an additional alert based at least in part on the second motion sensor not detecting fourth motion (Kasmir: Paragraph 146, 
Regarding claim 32, Carter in view of Touchberry in view of Siminoff in view of Kasmir discloses, receive, using the communication component and from one or more devices, third data indicating that the A/V device is to cause the camera to generate the video data in response to the first motion being detected within the first zone; and receive, using the communication component and from the one or more devices, fourth data indicating that the A/V device is to generate the alert in response to the second motion being detected within the second zone (Kasmir: Paragraph 146, 167, 169, 170, 469, and 389, each movement detected within the first zone will cause the camera start recording and when the movement detected within the second zone generate the alarm).


Regarding claim 34, Carter in view of Touchberry in view of Siminoff in view of Kasmir discloses, wherein the memory stores additional instructions that, when executed by the processor, further cause the A/V device to store third data indicating that the A/V device is to cause the camera to generate the video data in response to the second motion sensor detecting the second motion  (Kasmir: Paragraph 146, 167, 169, 170, 469, and 389, each movement detected within the first zone will cause the camera start recording and when the movement detected within the second zone generate the alarm).


Regarding claim 35, Carter in view of Touchberry in view of Siminoff in view of Kasmir discloses, generate additional video data based at least in part on detecting the second motion by the second motion sensor (Kasmir: Paragraph 146, 167, 169, 170, 469, and 389, each movement detected within the first zone will cause the camera start recording and when the movement detected within the second zone generate the alarm).
	Regarding claim 36, see claim 29 rejection.
	Regarding claim 37, see claim 30 rejection.
Regarding claim 38, Carter in view of Touchberry in view of Siminoff in view of Kasmir discloses, wherein the second zone includes a portion of the first zone (Carter and Kasmir: user come closer to the door).
Regarding claim 42, see claim 1 rejection.
Regarding claim 43, see claims 24-25 rejection.
Regarding claim 44, see claims 24-25 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached 5712727488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.